DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,936,997 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Claims 1, 35-49 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 15-19, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 7/6/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Leo Lenna on 1/14/2021.

The application has been amended as follows: 

“, wherein the material is nitrous oxide” in line 10 of claim 15 has been deleted.
Claims 35-37, 43-44 and 47-48 have been canceled.
“A method/ A surgical instrument” at the beginning of line 1 of each of dependent claims 16-19, 38-41, 45 and 49 has been changed to “The method / The surgical instrument”.
The dependency of claim 38 has been changed from “37” to --39--.
“pressure monitor” in line 2 of claim 39 has been changed to recite -a pressure monitor-.
“pressure monitor” in line 2 of claim 45 has been changed to recite -a pressure monitor-.
“pressure monitor” in line 2 of claim 49 has been changed to recite -a pressure monitor-.

Claims 1, 15-19, 38-42, 45-46 and 49 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794